Title: Cash Accounts, May 1765
From: Washington, George
To: 



[May 1765]




Cash



May 1—
To Cash recd of Colo. Edwards Bal[anc]e of Bond
£ 49.14.6


2—
To Doctr [James] Carter for Int of Mrs [Joanna] McKenzies Bond
10.16.0


4—
To Interest Recd of Mr Wm Dandridges B[on]d
22. 0.5



To Ditto recd of Mr Phil. W: Claibornes Do
14. 0.0


7—
To Cash recd of the Receivr Genl for Colo. [John] Carlyle
40. 0.0


10—
To Cash of Mr Edmd Pendleton on acct Armisteads Exrs protest
100. 0.0



To Cash of Francis Foster by Colo. [Burwell] Basset
5. 0.0



To Ditto of Joseph Valentine




To Ditto of Mr Matt: Phrip for Mr Chas Digges
74. 0.0



Contra



May 1—
By Mr Chs Yates for 35 Bls of Hemp seed
35. 0.0



By my last proportion for Mr Jos. Jones’s Land pd Mr James Gibson
33. 6.8


2—
By Colo. Jno. Thornton for a pr of Millstones bot of Mr Jackson’s Estate
30. 0.0



By my Exps. to Williamsburg
1. 3.0



By my Do to hear the Armonica
0. 3.9


3—
By Club & Coffee
0. 4.3



By Servants 1/3d.—Coffee 1/3
0. 2.6


7—
By Club at Trebels 6/—Do at Do 4/
0.10.0



By Do at Do 5/—Mendg my Buttons 7/6
0.12.6



By Sadler’s Acct 10/—Barber’s Do 12/6
1. 2.6


10—
By Mrs Campbells Acct
3. 5.0


12—
By Colo. Bassets Servants
0. 3.9




By Exps. at Todds 6/—Do at Hubbards 8/6
0.14.6


13—
By Wm Parker old Acct
0.10.0



By 3 Yards Muslin for Mrs Green
1.10.0



By repairing watch
0.15.0


14—
By Servants 2/—Exps. at Allans Ordy 1/3
0. 3.3


16—
By Mr Lund Washington
6. 0.0


20—
By Dinner & Club at Arrols 2/6
0. 2.6



By 2 Oz. of Verdigrease
0. 2.6



By Henry Taylor
1.16.3



By Cash pd Colo. Carlyle (wch I recd for him)
40. 0.0



By Ditto sent Mr Chs Digges
74. 0.0


29—
By 500 Bushls of Oyster shells a 18/
4.10.0



By Servants 1/3
0. 1.3



By Joseph Devenport to pay Levies
14. 0.0


31—
By Zach: Connel for bringg down 26 Bls of Hemp seed
2. 0.0


